Citation Nr: 0502017	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), to include dysthymic disorder with major 
depression, and schizophrenia.

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left foot 
disability, to include left Achilles tendonitis.

7.  Entitlement to service connection for a hiatal hernia 
with reflux gastritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1974, and from June 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In May 1998, the RO denied claims of 
entitlement to service connection for degenerative disc 
disease at L5-S1, degenerative joint disease of the right 
knee, dysthymia, and Achilles tendonitis of the left foot.  
In April 1999, the RO determined that no new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  In October 1999, the RO denied a claim of 
entitlement to service connection for a hiatal hernia with 
reflux esophagitis, and determined that no new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for a urinary tract disorder.  The 
veteran appealed all of the aforementioned claims.  In May 
2000, the Board determined that new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for PTSD, and remanded all of the claims for 
additional development.  In June 2003, the Board again 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for a urinary tract disorder.

2.  The evidence received since the RO's April 1994 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for urinary tract disorder. 

3.  The veteran does not have post-traumatic stress disorder 
(PTSD).

4.  The veteran does not have an acquired psychiatric 
disorder (other than PTSD) that is related to his active duty 
service.

5.  The veteran does not have a low back disability that is 
related to his service.  

6.  The veteran does not have a right knee disability that is 
related to his service.  

7.  The veteran does not have a left foot disability that is 
related to his service.  

8.  The veteran does not have a hiatal hernia with reflux 
gastritis that is related to his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's April 1994 decision denying the veteran's claim for 
service connection for a urinary tract disorder; the claim 
for a urinary tract disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).  

3.  An acquired psychiatric disorder (other than PTSD) was 
not incurred in or aggravated by the veteran's active 
military service, nor may psychoses be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  

4.  A low back disability was not incurred in or aggravated 
by the veteran's active military service, nor may arthritis 
of the low back be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

5.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor may arthritis 
of the right knee be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

6.  A left foot disability (to include left Achilles 
tendonitis), was not incurred in or aggravated by the 
veteran's active military service, nor may arthritis of the 
left foot be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

7.  A hiatal hernia with reflux gastritis was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's decisions, the statements of the case 
(SOC's), and several supplemental statements of the case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the claimed conditions had been 
met.  In addition, the March 2002 and April 2004 SSOC's 
contained the full text of 38 C.F.R. § 3.159.  In a letter, 
dated in February 2004 (hereinafter "VCAA letter"), the RO 
notified the appellant that VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The 
Board concludes that the discussions in the RO's VCAA letter, 
the RO's decisions, the SOC's and the SSOC's, adequately 
informed the appellant of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Id.

Regarding the content of the RO's VCAA letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's VCAA letter, the appellant was 
requested to identify all evidence that he desired VA to 
attempt to obtain, and he was provided with the appropriate 
forms (VA Forms 21-4138 and 21-4142).  See also, duty to 
assist letters, dated in January, April and October of 2001 
and January 2003 (hereinafter "duty to assist letters").  
However, in a letter received from the veteran's 
representative in June 2004, it was indicated that the 
veteran had not additional evidence to submit.  

The contents of the RO's VCAA letter and the duty to assist 
letters show that VA has fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
the "fourth element."  See Pelegrini II, at 120 and 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.

The Board also notes that the RO's VCAA letter and the duty 
to assist letters were sent to the appellant after the RO's 
decisions that are the basis for this appeal.  As noted in 
Pelegrini II, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  

In this case, however, the unfavorable RO decisions that are 
the basis of this appeal were decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

Here, the duty to assist letters and the February 2004 VCAA 
letter were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, after the February 2004 VCAA letter was sent, the 
case was readjudicated and in April 2004 a Supplemental 
Statement of the Case was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

Finally, in June 2003, the Board remanded the claims after 
noting that the RO had provided the veteran with VCAA notice 
in January 2003, and that the notice had given the veteran 60 
days to respond.  The Board further noted that the United 
States Court of Appeals for the Federal Circuit had 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with the statutory one-year 
period provided for response in 38 U.S.C.A § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Given the passage 
of time and recent legislative changes, the case is now ready 
for appellate review.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651 (Dec. 16, 2003).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, to include 
Social Security Administration records.  In this regard, the 
veteran has reported that he had received treatment from 
Merle D. Kaiser, M.D., between 1986 and 1987.  However, in 
March 2004, Dr. Kaiser's wife stated that Dr. Kaiser was 
deceased, and that his records had been destroyed.  
Therefore, it appears that all available and relevant medical 
records have been obtained.  The veteran has been afforded VA 
examinations.  Although etiological opinions have not been 
obtained, the Board has determined that the veteran does not 
have PTSD.  With regard to the other claims, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for further development is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the appellant's 
service medical records do not show treatment for the claimed 
conditions (other than an acute left ankle problem); the 
first competent evidence of the claimed conditions is dated 
no earlier than 1978; the veteran sustained post-service 
injuries to both his low back and his left foot; and the 
claims files do not contain competent evidence showing that 
there is a nexus between the claimed conditions and the 
veteran's active service.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




II.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for a urinary tract 
disorder.

In May 1977, the RO denied the veteran's claim of entitlement 
to service connection for a urinary tract disorder.  There 
was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  The veteran file to reopen his claim, 
and in a rating decision dated in March 1986, the RO again 
denied the claim.  There was no appeal, and this decision 
became final.  Id.  The veteran file to reopen his claim, and 
in a rating decision dated in April 1994, the RO again denied 
the claim.  Id. 

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In May 1999, the veteran filed to reopen his claim.  In 
October 1999, the RO denied the claim after it determined 
that new and material evidence had not been presented to 
reopen the claim.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claims were received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in April 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1994 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's April 1994 
decision included the veteran's service medical records, 
which showed that the veteran was treated for venereal 
disease in 1972, and/or 1973.  Reports, dated between 1972 
and 1974, show that the veteran was treated with medication 
for persistent NSU (nonspecific urethritis) due to 
gonococcus, and that he underwent fulgurations of urethral 
condylomatas.  The veteran's "pre-separation" examination 
report, dated in January 1976, showed that his genitourinary 
system was clinically evaluated as normal.  An accompanying 
"report of medical history" showed that the veteran 
reported that he had had venereal warts removed from his 
urethra in May 1973.  He also reported that he had been 
treated for venereal disease.  He denied having "frequent or 
painful urination."  

As for the post-service evidence, VA outpatient treatment and 
examination reports, dated between 1976 and 1977, included a 
June 1976 report which indicated that a urethroscopy and 
cystoscopy had been normal.  A VA examination report, dated 
in February 1977, showed genitourinary complaints of an 
irregular stream, with a provisional diagnosis of urinary 
tract disorder.  However, on examination the prostate was 
normal, a urinary tract disorder was not found, and there 
were no other findings to support the provisional diagnosis.  
An April 1977 VA examination report did not contain any 
relevant complaints or findings.  Reports dated in December 
1977 showed a diagnosis of rule out condylomata of the 
urethra, however, on examination there were no relevant 
findings.    

At the time of the RO's April 1994 denial of the claim, there 
was no competent opinion of record showing that the veteran 
currently had the claimed disorder, or that the claimed 
disorder was related to his service.  

Evidence received since the RO's April 1994 decision includes 
VA outpatient treatment and examination reports, dated 
between 1984 and 2000, and records from the Social Security 
Administration and private health care providers.  The VA 
outpatient treatment reports show that the veteran sought 
treatment for genitourinary complaints on several occasions 
between 1986 and 1999.  A January 1986 genitourinary 
examination was negative, and an April 1986 cystoscopy was 
negative.  The diagnoses included pain in the urethra (April 
1984), rule out stricture, recurring condyloma (June 1984), 
and chronic urinary stricture (November 1987).  A February 
1998 report notes that there were no penile or urethral 
lesions, and contains a diagnosis of possible urethral 
stricture.  Reports, dated in February and April of 1999, 
contain notations of chronic prostatitis.  The April report 
shows that the veteran reported a 25-year history of pain.  
The examiner noted "doubt etiology of pain will be found 
after 25 years."  

The aforementioned medical evidence was not of record at the 
time of the RO's April 1994 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
Specifically, although the veteran has complained or penile 
pain or an irregular stream, he has often been vague or 
unsure in his complaints, see e.g., VA outpatient treatment 
reports, dated in December 1998, and the diagnoses of urinary 
tract disorders tend to be either equivocal in nature or "by 
history."  In addition, despite multiple referrals to 
urology departments, a urinary tract disorder has not been 
verified by objective findings on examination, nor has it 
ever been corroborated by clinical testing, to include 
several cystoscopies.  See e.g., VA outpatient treatment 
reports, dated in April 1986, December 1998, February and 
April of 1999.  Finally, none of this evidence contains a 
competent opinion showing that the veteran currently has a 
urinary tract disorder that is related to his service.  
Accordingly, this evidence does not pertain to the 
evidentiary defects which were the basis for the RO's April 
1994 decision.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.  

III.  Service Connection

The veteran argues that service connection is warranted for 
PTSD, an acquired psychiatric disorder (other than PTSD) (to 
include dysthymic disorder with major depression and 
schizophrenia), degenerative disc disease at L5-S1, 
degenerative joint disease of the right knee, and Achilles 
tendonitis of the left foot.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis and psychoses, may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

A.  PTSD

The veteran asserts that he has PTSD as a result of stabbing 
a civilian in 1972, cutting a shipmate three months later 
(also in 1972), and stabbing a petty officer aboard ship in 
1973.  Service records show that the veteran was disciplined 
for inter alia assaulting a petty officer; there is no 
indication that a knife was involved.  A February 1976 
"narrative reason for separation; provision of" indicates 
that the veteran was discharged for "unsuitability-apathy, 
defective attitudes and inability to expend effort 
effectively."  In light of the Board's determination that 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

In February 1999, the veteran filed his claim for PTSD.  In 
May 1998, the RO denied the claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330- 10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the Board has determined that the preponderance of the 
evidence shows that the veteran does not have PTSD.  
Therefore, the veteran's claim fails under all versions of 
the applicable regulation, and he has not been prejudiced by 
the Board's adjudication of his claim.

The veteran's service medical records include a separation 
examination report, dated in January 1976, which shows that 
his psychiatric condition was clinically evaluated as normal.  
In an accompanying report of medical history, he denied any 
relevant symptoms.  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.  

The post-service medical evidence includes a VA psychiatric 
examination report, dated in June 2000.  This report shows 
that the veteran asserted that during his service he had 
stabbed a fellow sailor, and that he had been attacked with 
an icepick by a Filipino.  He also reported seeing stabbings 
during his post-service employment as a prison guard.  He 
stated that his symptoms included audio and visual 
hallucinations.  The Axis I diagnosis was schizophrenia, 
paranoid type, chronic.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The Board 
considers the June 2000 VA examination report highly 
probative evidence showing that the veteran does not have 
PTSD.  This report is the only competent opinion of record 
which was based on a review of the veteran's C-file.  The 
Board further points out that to the extent that the examiner 
concluded that the veteran does not have PTSD, his conclusion 
is consistent with the following medical evidence: the vast 
majority of VA outpatient treatment reports, dated between 
1984 and 2000 (which show that the veteran has received many 
years of treatment for depressive disorders, to include major 
depression and dysthymia); a report, dated in October 1998, 
from Charles M. Spellman, Ph.D., (showing that the veteran 
was diagnosed with depression, not otherwise specified); a 
SSA report, dated in March 2000 (showing that the veteran was 
determined to be disabled as of June 1997, with diagnoses 
that included dysthymia with major depression and 
schizoaffective disorder).  

In reaching this decision, the Board has considered the 
reports from Merle D. Kaiser, Ph.D., dated between 1986 and 
1987, James R. Moneypenny, Ph.D., dated in February and April 
of 1999, and Gilbert C. Evans, M.D., dated in January 1999.  
Dr. Kaiser's report contains a "tentative diagnosis" of 
"post Vietnam stress syndrome" and states that further 
testing is warranted.  No specific stressors were identified, 
and it does not appear that any further testing was ever 
carried out.  Dr. Moneypenny's February 1999 report contains 
an Axis I diagnosis of major depressive disorder, and rule 
out schizoaffective disorder, and an Axis II diagnosis of 
asocial and avoidant personality disorder.  Although this 
report did not diagnose PTSD, in letters dated in February 
and April of 1999, he wrote that the veteran had PTSD.  In 
the February 1999 letter he also stated that, "According to 
the history provided by [the veteran] he most likely 
experienced a serious mental decompensation related to this 
Axis II condition when he was in the military.  His 
subsequent psychological difficulties are most likely due to 
a combination of the effects of his PTSD, complicated by his 
Axis II condition."  Dr. Evan's report contains a diagnosis 
of depression secondary to PTSD with schizophrenia, and he 
states that the veteran has PTSD due to his service.  
However, the Board has assigned these reports little 
probative weight, as they are not shown to have been based on 
a review of the claims files, or any other detailed and 
reliable medical history.  Furthermore, none of these 
opinions include a discussion of the veteran's post-service 
employment history, during which time he has stated that he 
witnessed stabbings as a prison guard.  See Veterans Benefits 
Administration's Adjudication Procedure Manual (M21-1), Part 
VI, paragraph 11.38(e) (Change 65, October 28, 1998).

Based on  the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, and that the claim must be denied.

B.  Acquired Psychiatric Disorder

As an initial matter, the Board's discussion of the medical 
evidence in its analysis of his PTSD claim, see Part I.A., 
supra, is incorporated herein.  

The veteran's service medical records covering his active 
duty service do not show complaints, treatment or a diagnosis 
involving psychiatric symptoms, and the Board finds that an 
acquired psychiatric disorder is not shown during active duty 
service.  See 38 C.F.R. § 3.303.  Furthermore, as there is no 
evidence of a psychosis that was manifest to a compensable 
degree within one year of separation from service, service 
connection for a psychosis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As for the post-service medical evidence, a report from Merle 
D. Kaiser, Ph.D., dated between 1986 and 1987, contain a 
diagnosis of "post Vietnam stress syndrome."  A report, 
dated in October 1998, by Charles M. Spellman, Ph.D., 
contains a diagnosis of depression, not otherwise specified.  
A report from Dr. Moneypenny, dated in February 1999, 
contains an Axis I diagnosis of major depressive disorder, 
and rule out schizoaffective disorder, and an  Axis II 
diagnosis of asocial and avoidant personality disorder.  A 
June 2000 VA examination report contains a diagnosis of 
schizophrenia.  VA outpatient treatment reports, dated 
between 1984 and 2000, show that the veteran began receiving 
treatment in about 1995 for depressive disorders which were 
usually characterized as major depression and dysthymia.  

Other evidence includes records from criminal court 
proceedings, dated in 1983 and 1991, and reports relating to 
the veteran's post-service employment.  

The Board finds that service connection for an acquired 
psychiatric disorder (other than PTSD), to include dysthymic 
disorder with major depression, is not warranted.  The first 
medical evidence of an acquired psychiatric disorder is found 
in Dr. Kaiser's September 1986 report, which diagnosed "post 
Vietnam stress syndrome."  The diagnosis was tentative, and 
it relates to the veteran's PTSD claim.  However, even 
assuming that this report is sufficient to show a confirmed 
diagnosis of a disorder other than PTSD, this report comes 
approximately 10 years after separation from service.  This 
lengthy period of time without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence which links an acquired psychiatric 
disorder (other than PTSD) to the veteran's service.  In this 
regard, to the extent that Dr. Moneypenny's February 1999 
letter could be read to assert that the veteran developed a 
personality disorder, or otherwise suffered an aggravation to 
his personality disorder, during service, personality 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
In addition, to the extent that his reports could be read to 
assert that the veteran has an acquired psychiatric disorder 
(other than PTSD) due to his service, this is not clearly 
stated, and as previously pointed out, his opinions are not 
shown to have been based on a review of the claims files or 
any other detailed and reliable medical history.  
Furthermore, to the extent that he links the psychiatric 
disorders to the veteran's physical disabilities, the Board 
points out that service connection is not currently in effect 
for any disabilities.  Finally, to the extent that Dr. Evans 
or Dr. Moneypenny may link the veteran's depression or any 
other acquired psychiatric disorder to PTSD, the Board has 
determined that service connection for PTSD is not warranted. 
See part III.A., supra.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that service connection for an acquired 
psychiatric condition (other than PTSD) must be denied.  

C.  Disabilities of the Low Back, Right Knee and Left Foot, 
Gastritis and Small Hiatal Hernia with Reflux

The veteran argues that service connection is warranted for a 
low back disability (to include degenerative disc disease at 
L5-S1), a right knee disability (to include degenerative 
joint disease), a left foot disability (Achilles tendonitis), 
and gastritis and small hiatal hernia with reflux.

The veteran's service medical records include the following: 
a November 1972 report notes an (otherwise unidentified) 
twisted ankle; a report of medical history, dated in July 
1974, notes a complaint of back pain, possibly related to a 
prostate condition; July 1975 reports note treatment for a 
twisted left ankle.  The veteran's separation examination 
report, dated in January 1976, shows that his spine, feet, 
lower extremities, and his abdomen, were all clinically 
evaluated as normal.  

The veteran's service medical records covering his active 
duty service do not show complaints, treatment or a diagnosis 
involving the low back or right knee, or the gastrointestinal 
system.  Although he apparently sprained his left ankle in 
July 1975, this was an acute condition, as evidenced by the 
lack of subsequent treatment during his remaining active duty 
service, and the lack of findings in his separation 
examination report.  Given the foregoing, the Board finds 
that chronic low back, right knee and left foot disorders, 
and gastritis and a small hiatal hernia, are not shown during 
active duty service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, VA outpatient 
treatment reports, dated between 1984 and 2000, show that the 
veteran received treatment for low back, and right knee 
symptoms beginning, at the earliest, in 1997.  His diagnoses 
included degenerative disc disease of the lumbosacral spine, 
and degenerative joint disease of the right knee.  A March 
1997 report shows treatment for a sore left heel, and notes 
that the veteran stated that he had sprained his ankle in 
1992 while playing sports.  See also July 1997 report 
(showing a three-year history of left ankle pain dating back 
to a basketball injury).  A March 1998 VA X-ray report notes 
spurring at the left heel.  An April 1998 report shows that 
the veteran reported that he had been in a MVA (motor vehicle 
accident) (date unspecified) and that he had injured his 
right knee while playing basketball (date unspecified).  A 
December 1999 report contains impressions of gastritis and 
small hiatal hernia.  

Reports from H. W. Bierman, D.C., dated between 1978 and 
1994, show chiropractic treatment for shoulder, cervical, 
upper thoracic and low back pain.  The diagnoses included 
subluxation of L4-L5-S1 and lumbago.  These earliest of these 
reports is dated in February 1978, and notes that the veteran 
injured his low back while at work that same month.  

A SSA report, dated in March 2000, appears to have primarily 
been based on VA records, and shows that the veteran was 
determined to be disabled as of June 1997 with diagnoses that 
included degenerative joint disease of the lumbar spine.  

The Board finds that the claims must be denied.  As 
previously stated, the veteran's service medical records do 
not show that he injured his back or right knee during 
service, or that he was treated for either gastritis and 
small hiatal hernia, or that his left ankle injury was 
chronic.  The first post-service evidence of treatment for 
any of the claimed conditions is the treatment report a low 
back condition dated in February 1978, and the remaining 
claimed conditions are not shown until about 1997.  These 
periods without treatment weigh against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims files show that the 
veteran sustained post-service injuries to both his low back 
and his left foot.  See Dr. Bierman's report; March and July 
1997 VA outpatient treatment reports.  Furthermore, the 
claims files do not contain competent evidence showing that 
there is a nexus between a current low back, right knee or 
left foot disorder (to include Achilles tendonitis of the 
left foot), or gastritis or a small hiatal hernia with 
reflux, and the veteran's active service.  Finally, there is 
no evidence showing that low back, right knee or left foot 
arthritis was manifest to a compensable degree within one 
year of separation from service.  Therefore, service 
connection for arthritis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
claims must be denied.  

D.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran 's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current conditions.  Lay persons, untrained 
in the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for an acquired 
psychiatric disorder, to include PTSD, a low back disability, 
a right knee disability, a left foot disability (to include 
left Achilles tendonitis), and a hiatal hernia with reflux 
gastritis, are not warranted.  To that extent, the 
contentions of the veteran to the contrary are unsupported by 
persuasive evidence. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The request to reopen a claim of service connection for a 
urinary tract disorder is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left foot disability is denied.

Service connection for a hiatal hernia with reflux gastritis  
is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


